                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  THOMAS TOSDAL,
                                                     CV 19-205-M-DLC-KLD
                       Plaintiff,

  vs.                                                 ORDER OF RECUSAL

  NORTHWESTERN CORPORATION,

                       Defendant.

        I hereby recuse myself from this matter on the ground that the named

Defendant is a former client of mine. Accordingly, I ask that this case be

reassigned.

              DATED this 23rd day of December, 2019.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
